News Release For Immediate Release Contact:Thomas X. Geisel, President and Chief Executive Officer (856) 690-4329 Sun Bancorp, Inc. Reports Second Quarter 2013 Results Second Quarter Highlights · Profitable second quarter with net income of $678 thousand and $3.1 million year-to-date · Continued progress in methodical reductions in problem loans with 41% reduction in non-performing loans in the past three quarters · Continued workout success resulted in $2.8 million of net recoveries for the second quarter and $3.8 million year-to-date · Net mortgage banking revenue totaled $5.6 million in the second quarter compared to $3.4 million in the linked quarter and $1.3 million in the comparable prior year quarter · Well positioned for rising rates with an asset sensitive balance sheet and over 10% of assets in cash VINELAND, NJ – July 24, 2013 – Sun Bancorp, Inc. (NASDAQ: SNBC) reported today net income available to common shareholders of $678 thousand, or $0.01 per diluted share, for the quarter ended June 30, 2013, compared to net income available to common shareholders of $1.3 million, or $0.02 per diluted share, for the second quarter of 2012. The following are key items and events that occurred during the second quarter of 2013: · Negative provision of $1.9 million recorded in the second quarter as compared to expense of $171 thousand in the first quarter of 2013. The allowance for loan loss equaled $48.0 million at June 30, 2013, an increase of $884 thousand from March 31, 2013. The allowance for loan losses equaled 2.22% of gross loans held-for-investment and 66.93% of non-performing loans held-for-investment at June 30, 2013 as compared to 2.09% and 63.87%, respectively, at March 31, 2013 and 2.02% and 55.33%, respectively, at December 31, 2012. · Total risk-based capital equaled 14.80% at June 30, 2013, an increase of 59 basis points from 14.21% at March 31, 2013. · Sold $46.0 million of jumbo residential mortgage loans from the loan portfolio and signed a definitive agreement to sell another $27.3 million in the third quarter of 2013. “This quarter, we continued to focus on improvement of our asset quality profile, positioning the balance sheet for a rising rate environment, and plans to deploy the excess liquidity we created in this process into stronger earning assets,” said Thomas X. Geisel, Sun's President and Chief Executive Officer. “For the remainder of the year, we will sustain ongoing efforts to advance our corporate strategy, achieve opportunistic growth, further reduce risk and provide unsurpassed service to our customers.” 1 Discussion of Results: Balance Sheet ●Total assets were $3.21 billion at June 30, 2013, as compared to $3.22 billion at March 31, 2013 and December 31, 2012. ●Cash and cash equivalents increased $130.6 million to $442.2 million at June 30, 2013 as compared to the linked quarter, primarily due to an increase in interest earning bank balances as a result of commercial loan paydowns generated from workout strategies and the aforementioned sale of jumbo residential mortgage loans. ●Gross loans held-for-investment were $2.16 billion at June 30, 2013, as compared to $2.25 billion at March 31, 2013 and $2.28 billion at December 31, 2012. Compared to the linked quarter, loans held-for-investment decreased $92.8 million.This was primarily driven by a reduction of $60.9 million in commercial and industrial loans over that period due to the aforementioned paydowns.Also, residential mortgage loans declined by $23.7 million as the sale of $46.0 million of jumbo residential mortgage loans and the transfer of $27.3 million of jumbo residential mortgage loans to loans held-for-sale at June 30, 2013 were partially offset by new originations. Net Interest Income and Margin ●Net interest income decreased $1.3 million from the linked quarter to $21.8 million for the three months ended June 30, 2013. The net interest margin decreased 20 basis points to 2.96% for the three months ended June 30, 2013 from 3.16% for the linked quarter, and decreased 57 basis points as compared to the same quarter in 2012. The average yield on interest-earning assets decreased 20 basis points to 3.50% for the quarter ended June 30, 2013 from 3.70% for the linked quarter. This decrease was due to a corresponding decline in loan yields and an increase in cash during the current quarter. Sun Bancorp, Inc. had an average cash balance of $378.3 million in the second quarter of 2013, compared to an average cash balance of $252.0 million in the linked quarter. Commercial loan yields declined two basis points in the second quarter as compared to the linked quarter due to lower rates on new originations and residential real estate loan yields declined 47 basis points over the same period due to declines in rates and volume. The margin variance between the quarter ended June 30, 2013 and the comparable prior year period is due to similar factors as noted above. ●Mortgage loans sold during the quarter totaled $207.6 million as compared to $243.2 million in the previous quarter and $86 million in the comparable prior year quarter.Of the sales during the second quarter, $46.0 million were long term fixed rate and long duration adjustable rate jumbo mortgage loans from the portfolio, which Sun National Bank sold to reduce interest rate risk.Combining these sales with the sale of $51.5 million of 30 year fixed rate jumbo loans and the sale of $124.8 million of fixed rate investments in the first quarter of 2013, Sun National Bank has sold approximately $222 million of assets in the first six months of the year, with another $27.3 million of fixed rate jumbo residential mortgage loans pending sale in the third quarter. “Interest rates have been abnormally low for an extended period of time and we believe it is prudent to reduce long duration exposures at this time,” stated Tom Brugger, Chief Financial Officer. “We will continue to evaluate opportunities to manage our balance sheet to optimize our net interest margin in the coming quarters with a focus on building a quality earning asset portfolio which generates an increasing net interest margin, growing net interest income and low loan losses.” Non-Interest Income ●Non-interest income was $10.2 million for the quarter ended June 30, 2013, compared to $10.9 million for the quarter ended March 31, 2013 and $7.0 million for the comparable prior year quarter. The decrease from the linked quarter was primarily attributable to a loss on the sale of available for sale securities of $47 thousand in the second quarter as compared to a gain of $3.5 million in the linked quarter. This was partially offset by an increase in net mortgage banking revenue of $2.2 million resulting primarily from the $1.5 million gain recognized as a result of the aforementioned sales of jumbo residential mortgage loans.Also, the linked quarter value included a negative derivative credit valuation adjustment of $504 thousand compared to a positive adjustment of $6 thousand in the second quarter. Non-Interest Expense ●Sun Bancorp, Inc. incurred $33.2 million of non-interest expense in the second quarter of 2013, an increase of $1.9 million over the linked quarter and an increase of $3.2 million over the comparable prior year quarter. Professional fees and real estate owned expenses increased by $2.1 million and $1.0 million, respectively, from the linked quarter. Professional fees have increased due to additional compliance related consulting expenses and real estate owned expenses increased due to the loss of $470 thousand on the sale of eight properties, including three former bank branches, and the write down of $322 thousand on two properties. These increases were partially offset by a decrease in salaries and employee benefits of $1.3 million. Asset Quality ●During the second quarter, negative provision of $1.9 million was recorded, as compared to expense of $171 thousand in the linked quarter and $510 thousand in the comparable prior year quarter. The allowance for loan losses was $48.0 million at June 30, 2013, or 2.22% of gross loans held-for-investment, as compared to theratio of the allowance for loan losses to gross loans held-for-investment of 2.09% at March 31, 2013 and 2.02% at December 31, 2012.Recoveries were $4.8 million in the second quarter of 2013, as compared to $4.6 million of recoveries recorded in the linked quarter. Recoveries in the second quarter were primarily driven by the payoff of one commercial real estate loan which resulted in a recovery of $3.0 million. Charge-offs recorded in the second quarter were $2.0 million, as compared to $3.5 million for the linked quarter and $1.8 million for the comparable prior year quarter. ●Total non-performing assets were $78.5 million, or 3.51% of total gross loans held-for-investment, loans held-for-sale and real estate owned at June 30, 2013, as compared to $82.3 million, or 3.57%, and $103.1 million, or 4.18%, respectively, at March 31, 2013 and December 31, 2012. Non-performing loans decreased $2.1 million over the linked quarter to $71.7 million at June 30, 2013 from $73.8 million at March 31, 2013 and decreased $23.9 million from $95.6 million at December 31, 2012. The decrease from the linked quarter was primarily due to a large payoff of a nonperforming loan, which also resulted in the $3.0 million recovery noted above. Capital ●Shareholders’ equity totaled $261.7 million at June 30, 2013 compared to $264.3 million at March 31, 2013 and $262.6 million at December 31, 2012.Sun Bancorp, Inc.’s tangible equity to tangible assets ratio was 7.00% at June 30, 2013, as compared to 7.02% at March 31, 2013 and 6.95% at December 31, 2012. At June 30, 2013, Sun Bancorp, Inc.’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 14.80%, 12.91%, and 9.43%, respectively. At June 30, 2013, Sun National Bank’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 14.05%, 12.79%, and 9.33%, respectively. Sun Bancorp, Inc. will hold its regularly scheduled conference call on Thursday, July 25, 2013, at 11:00 a.m. (ET).Participants may listen to the live web cast through the Sun Bancorp, Inc. website at www.sunnationalbank.com. Participants are advised to log on 10 minutes ahead of the scheduled start of the call.An Internet-based replay will be available at the Sun Bancorp, Inc. website for two weeks following the call. Sun Bancorp, Inc. (NASDAQ: SNBC) is a $3.21 billion asset bank holding company headquartered in Vineland, New Jersey, with its executive offices located in Mt. Laurel, New Jersey. Its primary subsidiary is Sun National Bank, a full service commercial bank serving customers through 50-plus locations in New Jersey. Sun National Bank has been named one of Forbes Magazine's “Most Trustworthy Companies” for five years running. Sun National Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnationalbank.com. Cautionary Note Regarding Forward-Looking Statements The foregoing material contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995, concerning the financial condition, results of operations and business of Sun Bancorp, Inc.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about events or results or otherwise are not statements of historical facts, including statements about being well-positioned for rising interest rates, deploying excess liquidity into stronger earning assets, executing our corporate strategy, reducing long duration exposures, managing our balance sheet to optimize net interest margin, building a quality earning asset portfolio, growing net interest margin, lowering loan losses and reducing problem loans.Actual results and trends could differ materially from those set forth in such statements and there can be no assurances that we will be well-positioned for rising interest rates, be able to deploy any excess liquidity into stronger earning assets, implement our corporate strategy as desired, reduce long duration exposures, manage our balance sheet to optimize net interest margin, build a quality earning asset portfolio, grow net interest margin, or further reduce loan losses or problem loans.We caution that such statements are subject to a number of uncertainties, including those detailed under the headings “Risk Factors” and “Management’s Discussion and Analysis” in Sun Bancorp, Inc.’s Form 10-K for the fiscal year ended December 31, 2012, and its Form 10-Q for the quarter ended March 31, 2013, and in other filings made pursuant to the Securities Exchange Act of 1934, as amended.Therefore, readers should not place undue reliance on any forward-looking statements.Sun Bancorp, Inc. does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Non-GAAP Financial Measures This release references tax-equivalent interest income. Tax-equivalent interest income is a non-GAAP financial measure. Tax-equivalent interest income assumes a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended June 30, 2013, March 31, 2013 and June 30, 2012 were $175 thousand, $212 thousand and $217 thousand, respectively. The fully taxable equivalent adjustments for the six months ended June 30, 2013 and June 30, 2012 were $387 thousand and $450 thousand. Tax-equivalent interest income The following reconciles net interest income to net interest income on a fully taxable equivalent basis using a 35% tax rate for the three and six months ended June 30, 2013 and 2012: For Three Months Ended: June 30, Net interest income $ Effect of tax exempt income Net interest income, tax equivalent basis $ For Six Months Ended: June 30, Net interest income $ Effect of tax exempt income Net interest income, tax equivalent basis $ 2 SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, Profitability for the period: Net interest income $ Provision for loan losses Non-interest income Non-interest expense Income (loss) before income taxes ) Net income (loss) ) Net income (loss) available to common shareholders $ ) Financial ratios: Return on average assets(1) % Return on average equity(1) % Return on average tangible equity(1),(2) % Net interest margin(1) % Efficiency ratio % Earnings (loss) per common share: Basic $ ) Diluted $ ) Average equity to average assets % June 30, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Loans held-for-sale Investments Borrowings Junior subordinated debentures Shareholders’ equity Credit quality and capital ratios: Allowance for loan losses to gross loansheld-for-investment % % % Non-performing loans held-for-investment to gross loans held-for-investment % % % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % % % Allowance for loan losses to non-performing loans held-for-investment % % % Total capital (to risk-weighted assets) (3): Sun Bancorp, Inc. % % % Sun National Bank % % % Tier 1 capital (to risk-weighted assets) (3): Sun Bancorp, Inc. % % % Sun National Bank % % % Leverage ratio: Sun Bancorp, Inc. % % % Sun National Bank % % % Book value per common share $ $ $ Tangible book value per common share $ $ $ (1) Amounts for the three and six months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) June 30, 2013 capital ratios are estimated, subject to regulatory filings. 3 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except par value amounts) June 30, December 31, 2012 ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Investment securities available for sale (amortized cost of $347,936 and $439,488 at June 30, 2013 and December 31, 2012, respectively) Investment securities held to maturity (estimated fair value of $885 and $960 at June 30, 2013 and December 31, 2012, respectively) Loans receivable (net of allowance for loan losses of $48,007 and $45,873 at June 30, 2013 and December 31, 2012, respectively) Loans held-for-sale, at lower of cost or market - Loans held-for-sale, at fair value Restricted equity investments, at cost Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets Deferred taxes, net - Bank owned life insurance (BOLI) Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Obligations under capital lease Junior subordinated debentures Deferred taxes, net - Other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $1 par value, 200,000,000 shares authorized; 88,571,973 shares issued and 86,465,250 shares outstanding at June 30, 2013; 88,300,637 shares issued and 86,193,914 shares outstanding at December 31, 2012 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive (loss) income ) Deferred compensation plan trust ) ) Treasury stock at cost,2,106,723 shares atJune 30, 2013 and December 31, 2012 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 4 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months EndedJune 30, For the Six Months EndedJune 30, INTEREST INCOME Interest and fees on loans $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES ) ) Net Interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Mortgage banking revenue, net (Loss) gain on sale of investment securities ) Investment products income BOLI income Derivative credit valuation adjustment 6 ) ) ) Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Commission expense Occupancy expense Equipment expense Amortization of intangible assets Data processing expense Professional fees Insurance expenses Advertising expense Problem loan expense Real estate owned expense, net Office supplies expense Other Total non-interest expense INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) Basic earnings (loss) per share $ ) Diluted earnings (loss) per share $ `0.01 $ 0.02 $ $ ) Weighted average shares – basic Weighted average shares - diluted 5 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q2 Q1 Q4 Q3 Q2 Balance sheet at quarter end: Cash and cash equivalents $ Investment securities Loans held-for-investment: Commercial and industrial Home equity Second mortgage Residential real estate Other Total gross loans held-for-investment Allowance for loan losses ) Net loans held-for-investment Loans held-for-sale Goodwill Intangible assets Total assets Total deposits Federal funds purchased - Securities sold under agreements to repurchase- customers Advances from FHLBNY Securities sold under agreements to repurchase- FHLBNY - - - Obligations under capital lease Junior subordinated debentures Total shareholders' equity Quarterly average balance sheet: Loans(1): Commercial and industrial $ Home equity Second mortgage Residential real estate Other Total gross loans Securities and other interest-earning assets Total interest-earning assets Total assets Non-interest-bearing demand deposits Total deposits Total interest-bearing liabilities Total shareholders' equity Capital and credit quality measures: Total capital (to risk-weighted assets) (2): Sun Bancorp, Inc. % Sun National Bank % Tier 1 capital (to risk-weighted assets) (2): Sun Bancorp, Inc. % Sun National Bank % Leverage ratio: Sun Bancorp, Inc. % Sun National Bank % Average equity to average assets % Allowance for loan losses to total gross loans held-for-investment % Non-performing loans held-for-investment to gross loans held-for-investment % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % Allowance for loan losses to non-performing loans held-for-investment % Other data: Net recoveries (charge-offs) Non-performing assets: Non-accrual loans $ Non-accrual loans held-for-sale - Troubled debt restructurings, non-accrual Troubled debt restructurings, held-for-sale - Loans past due 90 days and accruing - Real estate owned, net Total non-performing assets (1)Average balances include non-accrual loans and loans held-for-sale. (2)June 30, 2013 capital ratios are estimated, subject to regulatory filings. 6 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share amounts) Q2 Q1 Q4 Q3 Q2 Profitability for the quarter: Tax-equivalent interest income $ Interest expense Tax-equivalent net interest income Tax-equivalent adjustment Provision for loan losses ) Non-interest income Non-interest expense excluding amortization of intangible assets Amortization of intangible assets Income (loss) before income taxes ) Income tax benefit - - - ) - Net income (loss) ) Net income (loss) available to common shareholders $ $ $ ) $ $ Financial ratios: Return on average assets (1) % Return on average equity (1) % Return on average tangible equity (1),(2) % Net interest margin (1) % Efficiency ratio % Per share data: Income (loss) per common share: Basic $ $ $ ) $ $ Diluted $ $ $ ) $ $ Book value $ Tangible book value $ Average basic shares Average diluted shares Non-interest income: Service charges on deposit accounts $ Mortgage banking revenue, net Net (loss) gain on sale of investment securities ) ) - Investment products income BOLI income Derivative credit valuation adjustment 6 ) Other income Total non-interest income $ Non-interest expense: Salaries and employee benefits $ Commission expense Occupancy expense Equipment expense Amortization of intangible assets Data processing expense Professional fees Insurance expense Advertising expense Problem loan costs Real estate owned expense, net Office supplies expense Other expense Total non-interest expense $ (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. 7 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended June 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities(3) Interest-earning bank balances 15 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - - - 9 Securities sold under agreements to repurchase- customers 1 2 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended June 30, 2013 and 2012 were $175 thousand and $217 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 8 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Six Months Ended June 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities (3) Interest-earning bank balances 31 Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - - - 14 Securities sold under agreements to repurchase- customers 2 4 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the six months ended June 30, 2013 and 2012 were $387 thousand and $450 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. 9 SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended June 30, 2013 March 31, 2013 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial and industrial $ $ % $ $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities(3) Interest-earning bank balances Total interest-earning assets Non-interest earning assets: Cash and due from banks Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Federal funds purchased - Securities sold under agreements to repurchase- customers 1 1 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended June 30, 2013 and March 31, 2013 were $175 thousand and $212 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets.
